FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2022

                                     No. 04-21-00588-CR

                                   Thomas Peter CORTEZ,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR9005
                        Honorable Melisa C. Skinner, Judge Presiding


                                        ORDER
        On April 13, 2022, we abated this appeal and remanded to the trial court for appointment
of new appellate counsel for appellant. On May 18, 2022, the district clerk filed a supplemental
clerk’s record containing an order appointing Michael Goains as new appellate counsel. We
REINSTATE this appeal to our docket and ORDER appellant to file his brief by June 17,
2022.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court